Citation Nr: 0205306	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  99-18 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from November 1972 to October 
1974.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Milwaukee, Wisconsin, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all evidence necessary for the equitable disposition of that 
claim.

2.  The evidence does not demonstrate that it is at least as 
likely as not that the veteran's non-Hodgkin's lymphoma is 
related to his period of active service.


CONCLUSION OF LAW

Non-Hodgkin's lymphoma was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112(c), 1113, 1116(a), 5107 (West Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2001), 
as amended by 66 Fed. Reg. 45,620, 45,632 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.102).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there is evidence 
of record that the RO has not considered, some of which the 
veteran submitted directly to the Board without a waiver of 
RO consideration.  Due to a recent amendment to 38 C.F.R. § 
20.1304, however, the Board may consider this evidence, which 
includes copies of articles from the internet titled, 
"Returning Superfund Sites to Productive Use" and "Death 
of a Town - The Times Beach Evacuation," in the first 
instance.  See 66 Fed. Reg. 3,009, 3,105 (Jan. 23, 2002) (to 
be codified as amended at 38 C.F.R. § 20.1304).  This 
amendment eliminates a claimant's right to initial RO 
consideration of new evidence and authorizes the Board to 
review such evidence without remanding it to the RO. 

The issue before the Board is whether the veteran is entitled 
to service connection for non-Hodgkin's lymphoma.  The RO 
denied the veteran this benefit in May 1998 based, in part, 
on rationale that was then valid, but upon which, due to a 
recent change in the law, the Board may no longer rely.  
Specifically, the RO found that the veteran had not submitted 
evidence of a well-grounded claim.  The veteran appealed this 
decision to the Board.

During the pendency of the appeal, the President signed into 
law legislation that eliminates the requirement of submitting 
a well-grounded claim and enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001)).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment of the VCAA and 
which are not final as of that date.  38 U.S.C.A. § 5107, 
note (Effective and Applicability Provisions) (West Supp. 
2001).  

Further, during the pendency of this appeal, in August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  VA has indicated that, with the exception 
of the amended provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) 
(the second sentence), and 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, the RO has not indicated 
that it developed and considered the veteran's claim pursuant 
to the VCAA.  However, as explained below, prior to the 
enactment of the VCAA, the RO took action that is consistent 
with the notification and assistance provisions of the VCAA, 
and thereafter readjudicated the veteran's claim.  The 
Board's decision to proceed in adjudicating this claim does 
not, therefore, prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

First, as required by the VCAA, VA informed the veteran of 
the information needed to substantiate his claim.  See 38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  More specifically, 
in rating decisions dated May 1998 and July 1998, letters 
notifying the veteran of those decisions, a statement of the 
case issued in July 1999, and a supplemental statement of the 
case issued in October 1999, the RO notified the veteran of 
all regulations pertinent to his service connection claim, 
including those relating to well-groundedness, informed the 
veteran of the reasons for which his claim had been denied, 
including because he had not submitted evidence establishing 
a relationship between his period of active service and his 
non-Hodgkin's lymphoma (evidence that was previously needed 
to well ground a service connection claim and that is still 
required to grant that type of claim on the merits), and of 
the evidence needed to substantiate his claim.  The RO also 
provided him an opportunity to submit additional evidence and 
to present additional argument, including in the form of 
hearing testimony, in support of his claim. 

Second, as required by the VCAA, VA fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  For instance, the RO secured and 
associated with the claims file all evidence identified by 
the veteran as being pertinent to his claim, including VA 
outpatient treatment records and hospitalization reports.  
The RO also contacted the service department on multiple 
occasions for the purpose of verifying the veteran's alleged 
in-service exposure to chemicals and radiation, and the 
service department responded to the RO's inquiries.  The 
veteran has not reported, and Board is not aware of, any 
other outstanding evidence that needs to be obtained in 
support of the veteran's claim.  

Although the RO secured all pertinent evidence, the Board 
developed the medical record to the extent possible.  In 
March 2001, after realizing that there was insufficient 
medical evidence of record to decide whether the veteran's 
non-Hodgkin's lymphoma was related to his period of active 
service, the Board requested a medical advisory opinion on 
that matter.  In June 2001, a VA hematologist-oncologist 
provided such an opinion.  That opinion being deficient (the 
physician addressed the relationship between the veteran's 
disease and his alleged in-service dioxin exposure only), the 
Board requested another opinion in January 2002.  The same 
month, the VA Chief Public Health and Environmental Hazards 
Officer provided a more comprehensive opinion.  

In its March 2001 and January 2002 requests for medical 
advisory opinions, of which the veteran was informed in 
writing, the Board provided the veteran very specific 
guidance with regard to the medical evidence needed to 
substantiate his claim.  Although the Board's attempts at 
obtaining such evidence were unsuccessful, by informing the 
veteran of its actions, the veteran was afforded additional 
opportunities and ample time to obtain a favorable medical 
opinion on his own initiative in support of his claim.  The 
Board is unaware of any other information or assistance the 
RO or the Board could provide the veteran to aid in 
substantiating his claim.

The VCAA does not require a remand of all claims pending on 
its effective date.  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  Inasmuch as the RO and the Board have notified 
the veteran of the evidence needed to substantiate his claim 
and, to the extent possible, have obtained and fully 
developed all relevant evidence necessary for the equitable 
disposition of that claim, further development to comply with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict 
adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran). 
The veteran contends that he is entitled to service 
connection for non-Hodgkin's lymphoma.  Service connection 
may be granted for disability resulting from injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. § 
1110 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).  Subsequent 
manifestations of a chronic disease in service, however 
remote, are to be service connected unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a) (West Supp. 2001); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2001).  For instance, a veteran who served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to a herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(a)(3) (West Supp. 2001). 

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e), as 
amended by 66 Fed. Reg. 23,166, 23,169 (May 8, 2001).  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2001).  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) 
(2001).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  

Service connection may also be presumed for chronic disease 
that has been positively associated with radiation exposure, 
provided the disease manifests in a radiation-exposed veteran 
during his lifetime.  38 U.S.C.A. § 1112(c) (West Supp. 
2001); 38 C.F.R. § 3.309(d) (2001).  The term "radiation-
exposed veteran" means a veteran who participated in a 
radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).  The 
term "radiation-risk activity" means onsite participation 
in a test involving the atmospheric detonation of a nuclear 
devise, the occupation of Hiroshima or Nagasaki, Japan, by 
United States forces during the period beginning on August 6, 
1945, and ending on July 1, 1946, or internment as a prisoner 
of war in Japan during World War II, which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupation forces in Hiroshima or 
Nagasaki.  38 C.F.R. § 3.309(d)(3)(ii). 

Under 38 C.F.R. § 3.311(b) (2001), when it is determined: (1) 
a veteran was exposed to ionizing radiation as a result of 
participation in the atmospheric testing of nuclear weapons, 
the occupation of Hiroshima or Nagasaki, Japan from September 
1945 until July 1946, or other activities as claimed; (2) the 
veteran subsequently developed a radiogenic disease; and (3) 
that disease first became manifest within the period 
specified in paragraph (b)(5) of this section, the claim will 
be referred to the Under Secretary for Benefits for an 
opinion as to whether it is at least as likely as not that a 
relationship exists between the disease and the radiation 
exposure.  If any of the foregoing three requirements has not 
been met, it shall not be determined that a disease has 
resulted from exposure to ionizing radiation.  38 C.F.R. § 
3.311(b)(3).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994). 

The veteran in this case served on active duty from November 
1972 to October 1974, including at Fort Leonard Wood 
Missouri, at Johnson Barracks, near Furth, Germany, and in 
Katterbach, Germany.  He did not serve in Vietnam. 

In June 1994, he was diagnosed with malignant non-Hodgkin's 
lymphoma, follicular small cleaved cell.  On a VA hospital 
discharge summary in August 1996, it was noted that the 
veteran's father died at 61 years of age with non-Hodgkin's 
lymphoma, high versus intermediate grade, diagnosed five 
years before his death, and that his mother had a history of 
colon cancer diagnosed 10 years earlier and lymphoma, 
intermediate grade, in remission for one year.  It was also 
noted that the veteran had smoked a pack of cigarettes daily 
for 22 years.  

In a VA Form 21-526 (Veteran's Application for Compensation 
and Pension) received in March 1998, written statements 
submitted since May 1998, and during a hearing held before 
the undersigned Board Member in June 2000, the veteran 
alleged that his non-Hodgkin's lymphoma was related to: (1) 
in-service dioxin exposure caused by driving on Route 66 from 
Fort Leonard Wood through Times Beach, Missouri, a known 
dioxin disaster area, during eight weekends in early 1973; 
(2) in-service chemical exposure in Missouri, during basic 
and advanced training in fields and on rifle ranges, at which 
time he developed acute respiratory disease; (3) in-service 
exposure to chlorinated hydrocarbons caused by being 
stationed at and residing for 19 months adjacent to Johnson 
Barracks, which had no ventilation, smelled like chemicals, 
and housed a dry cleaning facility, an NCO club, snack shops 
and a barbershop; (4) in-service radiation exposure caused by 
guarding NATO 2-3 nuclear sites; (5) in-service chemical 
exposure caused by working as a combat engineer in polluted 
rivers, including the Danube, near Ingolstadt, Germany, 
downstream from factories; (6) in-service exposure to 
herbicide and pesticide applications caused by training in 
farmers' fields in Bavaria, Germany; and (7) in-service 
exposure to thick dust and solvents while working and living 
in old German billets in Ansbach, Germany.  

In support of his assertion, the veteran has submitted a 
Western Union telegram confirming his temporary change of 
station from Furth, Germany to Katterbach, Germany, in March 
1974, for the purposes of upgrading billets in the Katterbach 
community and renovating the billets at Johnson Barracks.  He 
has also submitted internet articles reflecting that the EPA 
closed Times Beach and surrounding roads, including Route 66, 
in 1982 after learning that those sites were contaminated, 
that the United States Army Corps of Engineers, Europe 
District, conducted environmental studies of Johnson Barracks 
and assessed environmental claims filed relative thereto, and 
that elevated levels of perc, which cause adverse health 
effects, were found in the air of residences and businesses 
above and adjacent to dry cleaning facilities.  

The RO endeavored to verify the veteran's alleged exposure to 
dioxin, chlorinated hydrocarbons (CHCs), radiation, 
chemicals, thick dust and solvents by contacting various 
authorities.  In a letter dated April 1998, a Chief of the 
Dosimetry Branch of the United States Army Radiation 
Standards and Dosimetry Laboratory responded to the RO's 
inquiry by indicating that he had researched the files for 
records of the veteran's alleged exposure to ionizing 
radiation, but was unable to locate any records referring to 
the veteran.  

In a letter dated July 1999, a Congressional Coordinator of 
the Congressional Inquiry Division of the Department of the 
Army's Office of the Chief of Legislative Liaison responded 
to the RO's inquiry by indicating that there were no records 
or information regarding the storage of Agent Orange or the 
commercially used alternatives on Fort Leonard Wood or in 
Southern Germany from 1972 to 1974, but that in 1979 a 
single, low-level dose of 2, 4, 5-T (one of two commercially 
produced herbicides that make up Agent Orange) was found in a 
sample collected from the Fort Leonard Wood golf course.  

In a letter dated November 1999, the Assistant Chief of the 
Congressional Inquiry Division of the Department of the 
Army's Office of the Chief of Legislative Liaison responded 
further to the RO's inquiry.  She indicated that officials in 
Germany had advised that the former site of Building 935 at 
Johnson Barracks was in the final stages of an environmental 
cleanup.  She explained that dry cleaning solvent (CHC) from 
that building (a former dry cleaning facility) went off-post 
into the groundwater and contaminated several Host Nation 
wells.  The CHCs were first found at a city test well off-
post, about halfway from the former dry cleaning plant and 
some drinking water wells across a small river.  She 
indicated that this was the only remediation done at Johnson 
Barracks, whose water source was from the City of Furth, not 
the wells where the contamination was found.

The aforementioned responses from the authorities questioned 
do not verify the veteran's alleged exposure to dioxin, 
chlorinated hydrocarbons, radiation, chemicals, thick dust 
and solvents.  Rather, they merely indicate that in May 1979, 
there were herbicides found on the golf course at Fort 
Leonard Wood, that Times Beach was a dioxin disaster area, 
which the Environment Protection Agency evacuated in 1983 and 
cleaned up due to the discovery of dangerous levels of dioxin 
in the soil, and that the former Johnson Barracks military 
site was undergoing the final stages of an environmental 
cleanup in 1999, in response to findings that dry cleaning 
solvent from the former dry cleaning facility had gone off-
post into the groundwater and contaminated several German 
wells, none of which represented the water source for the 
barracks. 

Despite this fact, in a letter dated June 2000, a VA 
hematologist/oncologist physician stated that the veteran 
"has documentation that he was exposed to several chemical 
agents during service that belong to the chlorinated 
hydrocarbons (CHCs) group of chemicals," which are known to 
be potent carcinogens and which are highly plausible factors 
in triggering malignant transformation of lymphocytes leading 
to the development of malignant lymphoma.  The physician 
further stated that although it may be difficult to prove a 
cause-and-effect relationship without additional extensive 
scientific research, in his medical opinion, "[the 
veteran's] exposure to CHCs is at least as likely as not to 
be related to his malignant lymphoma."  In his letter, the 
physician does not identify the documentation to which he 
refers for the proposition that the veteran was exposed to 
chemical agents during service or provide the rationale on 
which his opinion was based.  

In March 2001, the Board determined that the aforementioned 
medical opinion was inadequate because it was based on the 
unsupported premise that the veteran was exposed to CHCs in 
service.  Accordingly, the Board requested a medical advisory 
opinion on the question of whether it is at least as likely 
as not that the veteran's non-Hodgkin's lymphoma was related 
to the claimed in-service chemical exposure.  

In June 2001, another VA hematologist-oncologist responded 
that it was beyond his capability to comment on whether the 
veteran was exposed to dioxin, but that studies definitively 
link dioxin exposure and the risk of cancer, including non-
Hodgkin's lymphoma, particularly in veterans who were exposed 
to Agent Orange during the Vietnam War.  He concluded that, 
if the veteran was exposed to dioxin, it is at least as 
likely as not that his non-Hodgkin's lymphoma is related 
thereto.   

In January 2002, the Board again determined that the 
aforementioned opinion was inadequate because it was 
conjectural as to whether the veteran was exposed to dioxin 
in service and it did not include a discussion of whether the 
veteran's disease could be related to the other claimed 
exposures.  Accordingly, the Board requested another medical 
advisory opinion on the questions of whether it is at least 
as likely as not that the veteran's service at Fort Leonard 
Wood and in Germany and/or his travel through Times Beach, 
Missouri, exposed him to dioxin or any of the other alleged 
contaminants, and if so, whether the veteran's non-Hodgkin's 
lymphoma is related to such exposure.  

In January 2002, VA's Chief Public Health and Environmental 
Hazards Officer responded that she could not state that it 
was at least as likely as not that the veteran's service at 
Fort Leonard Wood and in Germany and/or his travel through 
Times Beach, Missouri, exposed him to dioxin or any of the 
other alleged contaminants.  She acknowledged the dioxin 
contamination of Times Beach and the Fort Leonard Wood golf 
course and the ground water contamination with dry cleaning 
solvent at Johnson Barracks, but she noted that the later 
contamination did not affect the drinking water used at the 
facility and that the other claimed exposures could not be 
documented.  She concluded that, while it is possible that 
the veteran was exposed to dioxin or any of the other claimed 
contaminants, she could not state that it was at least as 
likely as not that any such exposure was responsible for the 
veteran's non-Hodgkin's lymphoma.

To establish service connection under 38 U.S.C.A. § 1110, the 
veteran must submit competent evidence establishing the 
existence of a present disability resulting from service.  In 
this case, there is simply no competent evidence to support 
the veteran's contention that his non-Hodgkin's lymphoma is 
related to his period of active service.  The veteran's own 
assertion in this regard may not be considered competent 
evidence of a link or nexus between a current disability and 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions).  

First, although the evidence shows that the veteran was 
stationed during service in close proximity to areas that 
were later found to be contaminated, it does not confirm that 
the veteran was exposed to contaminants while he was there.  
No competent medical professional has found that the 
veteran's travels through Times Beach, or his time at Johnson 
Barracks actually exposed him to such contaminants.  Second, 
even assuming for discussion without conceding that the 
exposure did occur, the evidence of record includes a recent 
medical opinion indicating for the VA Chief Public Health and 
Environmental Hazards Officer that, in such a case, it is 
only possible, rather than at least as likely as not, that 
such exposure caused the veteran's non-Hodgkin's lymphoma.  

In addition, service connection for non-Hodgkin's lymphoma 
may not be presumed in this case.  Although the veteran's 
disease is among those associated with herbicide exposure, 
such exposure may not be presumed in this case under 38 
U.S.C.A. § 1116(a)(3) (West Supp. 2001) given that the 
veteran did not serve in the Republic of Vietnam during the 
Vietnam era.  Moreover, because the veteran did not have 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device and did not serve at any time 
prior to 1972, he may not be considered a "radiation-exposed 
veteran" under 38 U.S.C.A. § 1112(c) (West Supp. 2001) and 
38 C.F.R. § 3.309(d)(3)(i).  Thus, he may not avail himself 
of the presumption of service connection applicable to such 
veterans.

Based on the aforementioned findings, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for non-
Hodgkin's lymphoma.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in resolution of this claim and his 
claim must be denied. 






ORDER

Entitlement to service connection for non-Hodgkin's lymphoma 
is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

